Citation Nr: 0730054	
Decision Date: 09/25/07    Archive Date: 10/01/07

DOCKET NO.  04-12 05	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa


THE ISSUES

1.  The propriety of the reduction of a 30 percent rating to 
a 10 percent rating for asthma.

2.  Entitlement to a rating in excess of 10 percent for 
residuals of a right wrist injury.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1987 to 
December 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
RO in Des Moines, Iowa, which reduced the veteran's 
disability rating for asthma from 30 percent to 10 percent, 
effective June 1, 2004.  

This claim also arises from a January 2003 rating decision 
denying entitlement to TDIU and from a July 2003 rating 
decision denying an increased rating for the veteran's right 
wrist injury residuals.  The veteran submitted a timely 
notice of disagreement with the aforementioned decisions.  
See July 2003 statement.  He was issued a statement of the 
case in February 2004.  Thereafter, he submitted a 
substantive appeal (a VA Form 9) in March 2004 which, when 
read liberally, perfected his appeal. 

The veteran requested a personal hearing before a Member of 
the Board at the RO in his March 2004 VA Form 9.  The veteran 
failed to report for his scheduled hearing in August 2005.  
The request is deemed withdrawn.  38 C.F.R. § 20.704(d).

Notably, the VA Form 9 contains some language to the effect 
that the veteran wished to have a hearing on 
asthma/respiratory illness.  In other statements, he has 
indicated that he was pursuing service connection for a 
respiratory disability in addition to asthma.  The RO has not 
adjudicated a distinct respiratory condition other than 
asthma.  As such, this matter is not on appellate review, and 
should be clarified by the RO.

The issues of residuals of a right wrist injury and TDIU are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The RO complied with the procedural requirements for 
reducing the veteran's disability rating, to include proper 
notification of the proposal to reduce the disability rating 
and giving him an opportunity to submit evidence.

2.  The disability rating for the veteran's service-connected 
asthma had been in effect for more than five years at the 
time it was reduced.

3.  At the time of the reduction in rating in June 2004, 
there was objective evidence demonstrating improvement in the 
severity of the veteran's asthma.

4.  The veteran's service-connected asthma has been 
manifested by FEV-1 and FEV-1/FVC test results of more than 
80% and no inhalational or bronchodilator therapy. 


CONCLUSIONS OF LAW

1.  The RO satisfied the procedural requirements governing 
the reduction in ratings prior to effectuating its rating 
decision of February 2004 implementing the proposed 
reduction.  38 C.F.R. § 3.105(e) (2006).

2.  The reduction of the veteran's disability rating for 
asthma from 30 percent to 10 percent was warranted, and the 
requirements for restoration have been met.  38 U.S.C.A. § 
1155 (West Supp. 2005); 38 C.F.R. §§ 3.105(e), 3.344, 4.2, 
4.13, 4.97, Diagnostic Code 6602 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim(s).  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Veterans Claims Assistance Act

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

Prior to initial adjudication of the veteran's claim, a 
letter dated in November 2002 fully satisfied the duty to 
notify provisions for the first three elements.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  A 
November 2004 letter told him to provide any relevant 
evidence in his possession.  See Pelegrini II, at 120-121.  
Although this letter was not sent prior to initial 
adjudication of the veteran's claim, this was not prejudicial 
to him, since he was subsequently provided adequate notice in 
November 2004, he was provided six months to respond with 
additional argument and evidence and the claim was 
readjudicated and an additional supplemental statement of the 
case (SSOC) was provided to the veteran in May 2005.  See 
Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

As the RO has reduced the veteran's rating and the Board has 
concluded that the preponderance of the evidence is for the 
reduction and against assigning a higher rating, there is no 
question as to an effective date to be assigned, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  The veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2006).

The RO provided the veteran an appropriate VA examination in 
2003.  There is no objective evidence indicating that there 
has been a material change in the severity of the veteran's 
service-connected disorder since he was last examined.  
38 C.F.R. § 3.327(a).  The duty to assist does not require 
that a claim be remanded solely because of the passage of 
time since an otherwise adequate VA examination was 
conducted.  VAOPGCPREC 11-95.  The 2003 VA examination report 
is thorough and supported by VA outpatient treatment records.  
The examination in this case is adequate upon which to base a 
decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


II. Reduction

The veteran filed an April 2002 claim for an increased rating 
in excess of 30 percent for his asthma.  Following initial 
development of the evidence, the RO initiated the procedure 
to reduce the rating instead.  The Board's analysis of 
ratings reductions requires consideration of both the 
specific process and the evidentiary basis of the reduction.  

Process of Reduction

VA regulations provide that where reduction in evaluation of 
a service-connected disability is considered warranted and 
the lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, 
a rating proposing the reduction or discontinuance is to be 
prepared setting forth all material facts and reasons.  See 
38 C.F.R. § 3.105(e) (2006).  The law also requires that the 
veteran be given 60 days to present additional evidence 
showing that compensation should be continued at the present 
level.  Id.

In this case, the above procedural requirements were met.  
The RO issued a rating decision in January 2003, which 
proposed the reduction in the disability rating for the 
veteran's service-connected asthma from 30 percent to 
noncompensable.  The veteran was advised of the proposed 
reduction on January 9, 2003.  In response, the veteran 
submitted a February 2003 request for a hearing.  The RO 
issued a rating decision in July 2003, implementing the 
proposed reduction to a noncompensable rating, effective from 
October 1, 2003.  The veteran was notified of this reduction 
by letter dated July 31, 2003.

This reduction violated due process in denying the veteran a 
hearing.  The veteran's representative protested this action.  
The RO, realizing the mistake, held a hearing for the veteran 
on September 10, 2003.  The RO then issued a September 17, 
2003 rating decision restoring and continuing the 30 percent 
rating, pending an examination and the submission of any 
additional evidence.  

The veteran's rating was reduced to a 10 percent rating by a 
February 2004 decision, following the veteran's November 2003 
VA examination.  The veteran was notified of the decision in 
a March 4, 2004 letter.  The effective date assigned for the 
10 percent rating was June 1, 2004.

Regulation provides further that the effective date of the 
reduction is the last day of the month in which a 60-day 
period from notice of the reduction expires.  See 38 C.F.R. § 
3.105(e) (2006).  Accordingly, making the reduction effective 
from June 1, 2004, was proper under the regulation.

In addition, for ratings in effect for five years or more, 
there are other specific requirements that must be met before 
VA can reduce a disability rating.  See 38 C.F.R. § 3.344 
(2006).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the appropriate dates to be used for 
measuring the five-year time period, according to VA 
regulation, are the effective dates, i.e., the date that the 
disability rating subject to the reduction became effective 
is to be used as the beginning date and the date that the 
reduction was to become effective is to be used as the ending 
date.  See Brown v. Brown, 5 Vet. App. 413, 417-18 (1993).  
The veteran was assigned the 30 percent disability rating for 
his asthma in a rating decision of January 1999, effective 
from July 22, 1998.  Therefore, when his rating was reduced 
effective June 1, 2004, it had been in effect for more than 
five years, and the provisions of 38 C.F.R. § 3.344 apply.  

The regulatory requirements for reducing a disability rating 
that has continued at the same level for five years or more 
are more stringent than the general requirements for 
periodically increasing or decreasing a disability rating.  
See 38 C.F.R. § 3.344(a)-(c); Schafrath v. Derwinski, 1 Vet. 
App. 589, 594 (1991).  By regulation, the RO must apply the 
following provisions when reducing a disability rating:

(1) the [RO] must review "the entire record of 
examinations and the medical- industrial history . . . 
to ascertain whether the recent examination is full and 
complete";

(2) "[e]xaminations less full and complete than those 
on which payments were authorized or continued will not 
be used as a basis of reduction";

(3) "[r]atings on account of disease subject to 
temporary and episodic improvement . . . , will not be 
reduced on any one examination, except in those 
instances where all the evidence of record clearly 
warrants the conclusion that sustained improvement has 
been demonstrated"; and

(4) "[a]lthough material improvement in the physical or 
mental condition is clearly reflected, the rating agency 
will [consider] whether the evidence makes it reasonably 
certain that the improvement will be maintained under 
the ordinary conditions of life".

Brown v. Brown, 5 Vet. App. 413, 419 (1993) (quoting 38 
C.F.R. § 3.344(a)).  The Court has consistently held that 
where an RO reduces a veteran's disability rating without 
following the applicable VA regulations, the reduction is 
void ab initio.  See Kitchens v. Brown, 7 Vet. App. 320, 325 
(1995); Murincsak v. Derwinski, 2 Vet. App. 363, 369 (1992); 
Schafrath v. Derwinski, 1 Vet. App. 589, 596 (1991).

In this matter, the RO based its decision on the November 
2003 VA examination report and the complete evidence of 
record.  The RO obtained the veteran's VA treatment records 
from 2002 through April 2005, covering all treatment for all 
conditions.  The Board notes that the veteran was seen on 
numerous occasions and participated in inpatient treatment 
programs for psychiatric disabilities.  The reduction was 
delayed, pending the November 2003 examination.  That 
examination conducted the pulmonary function tests necessary 
to rate the veteran, but also conducted a CT scan and 
reviewed current x-rays, which provided at least as thorough 
and complete an examination as the January 1993 exam on which 
service connection was granted.  This evidence, taken 
together, presents a remarkably full and thorough record of 
the veteran's disability, such that a temporary or episodic 
improvement is unlikely.  The Board finds that the RO 
complied with the requirements of 38 C.F.R. § 3.344(a), and 
concludes that the rating was procedurally appropriate.

In this case, then, the RO applied the regulations regarding 
the procedure for reductions in ratings properly.  The 
question that remains is whether the evidence on which the 
reduction was based supported the reduction.

Evidentiary Basis for Reduction

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  See 38 U.S.C.A. § 1155 (West Supp. 2005).  
Consideration of the whole recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  See 38 C.F.R. §§ 4.1 and 4.2 (2006); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  It is also 
necessary to evaluate the disability from the point of view 
of the veteran working or seeking work, 38 C.F.R. § 4.2, and 
to resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor.  See 38 C.F.R. § 4.3 
(2006).

While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  If there is a 
question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2006).  When any change in evaluation is 
to be made, the rating agency should assure itself that there 
has been an actual change in the conditions, for better or 
worse, and not merely a difference in thoroughness of the 
examinations or in use of descriptive terms.  See 38 C.F.R. § 
4.13 (2006).

Concerning the veteran's claim for restoration of a 30 
percent rating for his asthma, if there is an approximate 
balance of positive and negative evidence regarding the 
merits of an issue material to determination of this issue, 
the benefit of the doubt in resolving the issue is to be 
given to the veteran.  See 38 U.S.C.A. § 5107(a) (West Supp. 
2005); Brown, 5 Vet. App. at 421.  In other words, the 
reduction in the veteran's disability rating must have been 
supported by a preponderance of the evidence.  The Board is 
required to ascertain in any rating reduction case, based 
upon review of the entire record, whether the evidence 
reflects an actual change in the disability, whether the 
examination reports reflecting such change are based upon 
thorough examination, and whether any improvement actually 
reflects improvement in the veteran's ability to function 
under the ordinary conditions of life and work.  See Brown, 5 
Vet. App. at 420- 421.

The veteran was rated under Diagnostic Code 6602 for 
bronchial asthma.  See 38 C.F.R. § 4.97 (The Board notes that 
during the course of the veteran's appeal, VA amended the 
schedule of ratings-respiratory system-at 38 C.F.R. § 4.97.  
The amendment became effective October 6, 2006, but applies 
only to claims received on or after the October 2006 
effective date.  71 Fed. Reg. 52,457-52,460 (Sept. 6, 
2006).).  Under the ratings schedule, bronchial asthma 
manifested by FEV-1 of 71 to 80 percent predicted, FEV-1/FVC 
of 71 to 80 percent, or intermittent inhalational or 
bronchodilator therapy warrants a 10 percent disability 
rating; a 30 percent rating is warranted for FEV-1 of 56 to 
70 percent predicted, FEV-1/FVC of 56 to 70 percent, daily 
inhalational or bronchodilator therapy, or inhalational anti-
inflammatory medication; a 60 percent rating is warranted for 
FEV-1 of 40 to 55 percent predicted, FEV-1/FVC of 40 to 55 
percent, at least monthly visits to a physician for required 
care of exacerbations, or intermittent (at least three per 
year) courses of systemic (oral or parenteral) 
corticosteroids; a 100 percent rating is warranted for FEV-1 
of less than 40 percent predicted, FEV-1/FVC of less than 40 
percent, more than one attack per week with episodes of 
respiratory failure, or the requirement of daily use of 
systemic (oral or parenteral) high dose corticosteroids or 
immunosuppressive medications.  38 C.F.R. § 4.97, Diagnostic 
Code 6602 (2006); see also 61 Fed. Reg. 46,720 (September 5, 
1996).  In the absence of clinical findings of asthma at the 
time of examination, a verified history of asthma attacks 
must be of record.  Id.

The evidence of record regarding the veteran's asthma can be 
summarized quite briefly.  The veteran underwent pulmonary 
function tests in March 2003.  The post bronchodilator 
results were 85% of the expected value for the FEV-1 and 83% 
of the FEV-1/FVC.  The examiner noted that the veteran's 
effort was poor.  At the November 2003 VA examination, 
discussed above, the veteran underwent pulmonary function 
tests.  The post bronchodilator results were 86% of the 
expected value for the FEV-1 and 82% of the FEV-1/FVC.  These 
scores are substantially above those required for a 30 
percent rating, and even exceed the scores for a 10 percent 
rating.  At the November 2003 examination, the veteran spoke 
in broken sentences, stopping for breath and breathing 
through the mouth.  The examiner and the veteran walked a 
distance of about 200 yards and the veteran stopped and sat 
down, apparently short of breath.  The examiner noted that 
the veteran's behavior was inconsistent with the objective 
testing.  The spirometry was within normal limits, with a 
mild restrictive lung defect.  

As mentioned above, the veteran has significant VA treatment 
records for the 2002 through 2005 period.  The veteran has 
been diagnosed with psychiatric disorders and is seen on a 
regular basis.  In all of his treatment, including during 
inpatient treatment, the veteran complained once of shortness 
of breath in March 2004.  The record is otherwise devoid of 
complaints of or treatments for his breathing disability.  
The Board also notes that the veteran's asthma medication was 
discontinued prior to the period on appeal.  

Accordingly, the Board finds that a preponderance of the 
available evidence at the time of the February 2004 rating 
decision (which implemented the proposed reductions) fully 
supported the RO's conclusions that an improvement in the 
veteran's asthma disability had occurred, in that the 
veteran's pulmonary function test scores exceeded the minimum 
requirements for a compensable rating and that the veteran 
did not receive inhalational or bronchodilator therapy, or 
inhalational anti-inflammatory medication.  Hence, the 
symptomatology and manifestations of the veteran's asthma did 
not meet the criteria for a 30 percent rating under DC 6602.  
See 38 C.F.R. § 4.97.  

The veteran appears to have some mild restrictive lung 
defect.  Under the revised rating criteria, restrictive lung 
disease is rated under the General Ratings Formula for 
Restrictive Lung Disease, primarily by the degree of 
impairment on pulmonary function tests.  See 38 C.F.R. 
§ 4.97.  The Formula incorporates identical provisions to DC 
6602, except for Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO) tests.  Id.  A 10 
percent rating is assigned where the DLCO results are 66 to 
80 percent predicted.  A 30 percent rating is assigned where 
pulmonary function testing reveals DLCO 56 to 65 percent 
predicted.  A 60 percent rating is assigned where pulmonary 
function testing reveals DLCO of 40 to 55 percent predicted, 
or; maximum oxygen consumption of 15 to 20 ml/kg in (with 
cardiorespiratory limit).  38 C.F.R. § 4.97, Diagnostic Code 
6843 (2006).  The veteran's DLCO scores were 105% of the 
expected value at the November 2003 testing.  The Board 
concludes that the evidence does not support restoration of 
the 30 percent rating under the General Ratings Formula for 
Restrictive Lung Disease.  Id.  

Therefore, the preponderance of the evidence is that the 
veteran's disability does not meet or approximate the 
criteria for an evaluation of 30 percent at the time of his 
reduction.  38 C.F.R. §§ 4.7, 4.21 (2006).  The doctrine of 
reasonable doubt is not for application, and the claim is 
denied.  38 U.S.C.A. § 5107(b) (2006).


ORDER

Entitlement to restoration of a 30 percent evaluation for 
asthma is denied.


REMAND

Unfortunately, the Board cannot proceed on the claims for a 
higher rating for a right wrist disability and TDIU without 
conducting further development.  

The U.S. Court of Appeals for Veterans Claims (Court) has 
mandated that VA ensure strict compliance with the provisions 
of the VCAA of 2000.  Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (the VCAA) (codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, 5107 (West 2002)); see, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  While the veteran 
received notice and assistance in compliance with the VCAA 
during initial development, the case law regarding adequate 
notice and assistance has changed considerably since then.  
In this regard it is noted that the veteran was not notified 
that he should submit any evidence he had in support of his 
claim.  The Board remands for notice in compliance with 
current legal guidance.  

If a SOC or SSOC is prepared before the receipt of further 
evidence, a supplemental statement of the case (SSOC) must be 
issued to the veteran, as provided in 38 C.F.R. § 19.31, 
unless the additional evidence is duplicative or not relevant 
to the issue(s) on appeal.  38 C.F.R. § 19.37(a).  Here, a 
considerable amount of new evidence has been associated with 
the claims folder since the issuance of the February 2004 
statement of the case; this evidence is not duplicative of 
evidence already associated with the claims file, and it is 
relevant to the issues on appeal because it shows current 
objective findings and the veteran's contentions.  There are 
no regulatory provisions for waiving review of relevant 
evidence received at and by the RO prior to transfer of 
jurisdiction to the Board.  Therefore, in accordance with 
38 C.F.R. § 19.37(a), the case is returned to the RO for 
consideration and the issuance of a supplemental statement of 
the case.

Additionally, the Board observes that the veteran has been 
receiving treatment from VA on an ongoing basis.  The records 
on file reflect treatment only through April 2005.  To 
correctly assess the veteran's current disability, all 
records of treatment from April 2005 to the present must be 
considered.  Therefore, those records must be obtained for 
the file.

Accordingly, the case is REMANDED for the following action:

1.  Provide to the veteran all 
notification action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), with respect to these claims.  The 
notice should also inform the veteran that 
he should provide VA with copies of any 
evidence relevant to these claims that he 
has in his possession.  Any notice given, 
or action taken thereafter, must comply 
with current, controlling legal guidance.

2.  Obtain the veteran's medical records 
for treatment concerning the right wrist 
and employability from April 2005 to the 
present.  All efforts to obtain VA records 
should be fully documented, and the VA 
facility must provide a negative response 
if records are not available.

3.  Then, the RO should readjudicate the 
claims on the merits.  If the benefits 
sought are not granted, the veteran and 
his representative should be furnished a 
SSOC and afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate  
 



action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


